Title: To Thomas Jefferson from Craven Peyton, 12 November 1805
From: Peyton, Craven
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Stump Island Nor. 12th. 05.
                  
                  Mr Charles Lewis is hear And is extremely Anxious to Obtain a commission in the Army, he is without Any employment. this has been the case ever since last Sping. An inactive life is what he appears to dislike, his being extremely temperate And sedate. we informed Colo Randolph of his wish And at the same time named to him Our intention of gitting a recommendation from the most respectable caracters in the County, & forward them to the war Office. but Colo. Randolph was good enough to say he woud. by first Mail write you on the Subject. And thaught he might succeed without the recommendations being forwarded, howevar if you may deem it requisite they shall be forwarded immediately, will you be so good As to let me hear from you on the subject as early as you may find it convenient. 
                  with great respt Yr. mt. Obt.
                  
                     C Peyton 
                     
                  
               